Name: Council Regulation No 1555/93 of 14 June 1993 fixing the guide price for unginned cotton for the 1993/94 marketing year
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 No L 154/24 Official Journal of the European Communities 25 . 6 . 93 COUNCIL REGULATION No 1555/93 of 14 June 1993 fixing the guide price for unginned cotton for the 1993/94 marketing year HAS ADOPTED THIS REGULATION: Article 1 1 . For the 1993/94 marketing year, the guide price for unginned cotton shall be ECU 102,79/100 kg. 2 . The price referred to in paragraph 1 shall be for cotton:  of sound, genuine and merchantable quality,  containing 10 % moisture and 3% impurities,  with the characteristics required to yield, after ginning, 54% of seed and 32% of fibres of grade No 5 (white middling), with a length of 28 mm (1-V). THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece and in particular paragraph 8 of Protocol s on cotton, as last amended by Regulation (EEC) No 2052/92 ( 1 ), Having regard to the proposal from the Commission (2), Having regard to the opinion of the European Parliament ( 3 ), Having regard to the opinion of the Economic and Social Committee (4 ), Whereas paragraph 8 of Protocol 4 states that the guide price for cotton that has not been ginned is to be fixed annually by reference to the criteria laid down in paragraph 2 of that Protocol; Whereas application of the aforementioned criteria leads to the fixing of the guide price as indicated below, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 September 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 14 June 1993. For the Council The President B. WESTH (') OJ No L 215, 30. 7. 1992, p. 10. (2) OJ No C 80, 20. 3 . 1993, p. 21 . (3 ) OJ No C 150, 31 . 5 . 1993. (4) OJ No C 129, 10. 5 . 1993, p. 25 .